695 So. 2d 811 (1997)
Anthony Ray WILLIAMS, Appellant,
v.
The STATE of Florida, Appellee.
No. 96-1935.
District Court of Appeal of Florida, Third District.
May 21, 1997.
Rehearing Denied July 2, 1997.
Bennett Brummer, Public Defender, and Sheryl J. Lowenthal, Special Appointed Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Cynthia A. Greenfield, Assistant Attorney General, for appellee.
Before JORGENSON, GERSTEN and GODERICH, JJ.
PER CURIAM.
We affirm the conviction below. See Saavedra v. State, 622 So. 2d 952 (Fla.1993). However, we remand the case to the trial court for a hearing to determine the defendant's ability to pay restitution.
Affirmed.